Citation Nr: 0408656	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to January 3, 1996 for 
a grant of a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

REMAND

The Board remanded this matter to the RO in September 2001 
for additional development.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

On October 16, 2001, the Board issued a decision that found 
an effective date earlier than January 3, 1996 for a grant of 
TDIU not warranted.  The veteran appealed this decision to 
the Court of Appeals for Veterans Claims (Court).  On June 
16, 2003, a Joint Motion for Remand was filed, which 
requested that the case be remanded to the Board for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) and more particularly the 
Board must address deficiencies in its discussion of the 
fulfillment of the duty to notify, to include what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Board notes that the parties have filed a Joint Motions 
before the Court stipulating that VA has not fulfilled its 
duty to notify with regard to the veteran's claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board notes that 
the present appeal for an earlier effective date arose from a 
statement filed in January 2000, that was originally 
adjudicated by the RO in May 2000 as a claim of clear and 
unmistakable error, both the statement and May 2000 rating 
decision predated the enactment of the VCAA.  The procedural 
posture of the case was further complicated by the September 
2001 Board remand finding that the RO had misconstrued the 
nature of the veteran's claim.  Rather than a claim of clear 
and unmistakable error in a previous final decision, the 
Board found the earlier effective date issue dated back to a 
claim filed in July 1991.  That claim had been denied by a 
February 1992 rating decision and a notice of disagreement 
had been filed by the veteran.  Because the RO had not 
supplied the veteran with a Statement of the Case addressing 
the issue, the veteran was prevented from perfecting the 
appeal, and the February 1992 decision had remained in 
appellate status.  Thus, the present appeal dates back to a 
claim filed in July 1991 and originally adjudicated in 
February 1992.

The Board observes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty 
to assist provisions of the VCAA expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

Review of the Joint Motion for Remand filed with the Court in 
June 2003 reveals that the veteran and General Counsel 
stipulated that a Remand was required for the Board to fully 
address whether the duty to notify had been satisfied in the 
case.  The motion noted that there was no indication that the 
notice information relied on by the Board actually notified 
the veteran of what specific information was needed to 
substantiate his claims.  Additionally, there was no 
indication that the veteran was informed as to what portion 
of evidence, if any, he was to submit, and which the VA would 
obtain in order to substantiate the claim.

The record contains a letter sent to the veteran in October 
2001 that specifically references the VCAA.  The Board finds 
this letter was inadequate to address the duty to notify.  In 
particular, the letter noted under the heading "To Establish 
Entitlement" that the veteran in order "[t]o establish 
service connection for a secondary disability(ies) we will 
need evidence that you were total disability from further 
employment due to your service-connected disability(ies)."  
The Board finds that this notice fails to adequately notify 
the veteran of the benefit he has sought let alone what 
evidence he needs to establish entitlement.

In light of the Court's Order noted above, the Board believes 
that the most appropriate action is to remand the veteran's 
claim to the RO so that the veteran can be provided with the 
appropriate assistance and notice under the VCAA, to include 
what he must show to prevail in his claims, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra.  

The Board notes that the veteran has submitted further 
argument and additional medical evidence addressing the 
veteran's employability prior to January 1996.  Although the 
veteran's representative waived the requirement of agency of 
original jurisdiction consideration of this new evidence, see 
38 C.F.R. §§ 20.1403 (2003), because of the deficiencies in 
the previous attempts to fulfill the duty to notify, the 
Board finds a Remand is necessary.

Because further action is required in order to comply with 
the VA's duties to notify and assist in the development of 
the veteran's claim, this appeal must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of entitlement to 
an effective date prior to January 3, 
1996 for a grant of TDIU; and of the 
impact of the notification requirements 
on his claim.

2.  Thereafter, the RO should 
readjudicate the claim for an effective 
date prior to January 3, 1996 for a grant 
of TDIU.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




